UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (96.2%) (a) Shares Value Aerospace and defense (1.7%) European Aeronautic Defence and Space Co. (France) 8,975 $571,820 Safran SA (France) 5,954 366,779 Air freight and logistics (1.1%) Deutsche Post AG (Germany) 18,755 622,393 Airlines (0.7%) Japan Airlines Co., Ltd. (Japan) (UR) 6,400 386,754 Auto components (2.1%) Apollo Tyres, Ltd. (India) 62,676 66,726 Bridgestone Corp. (Japan) 16,100 585,559 Delphi Automotive PLC (United Kingdom) 9,000 525,780 Automobiles (3.8%) Daimler AG (Registered Shares) (Germany) 7,356 573,409 Nissan Motor Co., Ltd. (Japan) 27,600 276,295 Tata Motors, Ltd. (India) 17,260 91,669 Toyota Motor Corp. (Japan) 18,400 1,173,691 Beverages (4.4%) Anheuser-Busch InBev NV (Belgium) 6,928 689,632 Brown-Forman Corp. Class B 3,000 204,390 Coca-Cola Enterprises, Inc. 4,500 180,945 Fomento Economico Mexicano SAB de CV ADR (Mexico) 2,400 233,016 Pernod Ricard SA (France) 3,500 434,624 SABMiller PLC (United Kingdom) 14,067 715,872 Biotechnology (1.3%) ACADIA Pharmaceuticals, Inc. (NON) (S) 18,600 510,942 Grifols SA ADR (Spain) 7,980 241,634 Building products (0.7%) Daikin Industries, Ltd. (Japan) 7,900 418,729 Capital markets (2.1%) KKR & Co. LP 23,600 485,688 UBS AG (Switzerland) 33,590 687,140 Chemicals (2.0%) Akzo Nobel NV (Netherlands) 5,282 347,105 LyondellBasell Industries NV Class A 4,800 351,504 Monsanto Co. 3,400 354,858 Solvay SA (Belgium) 465 69,733 Commercial banks (7.3%) Bangkok Bank PCL NVDR (Thailand) 37,700 236,228 Barclays PLC NPR (United Kingdom) (NON) 39,523 51,667 Barclays PLC (United Kingdom) 158,093 679,513 BNP Paribas SA (France) 12,832 867,989 Grupo Financiero Banorte SAB de CV (Mexico) 63,600 396,288 Nordea Bank AB (Sweden) 34,632 417,630 Sberbank of Russia ADR (Russia) 26,168 315,324 SpareBank 1 SR-Bank ASA (Norway) (NON) 32,256 255,870 Sumitomo Mitsui Financial Group, Inc. (Japan) 6,300 304,120 UniCredit SpA (Italy) 93,478 595,888 Commercial services and supplies (1.0%) Regus PLC (United Kingdom) 191,205 563,366 Communications equipment (1.0%) Telefonaktiebolaget LM Ericsson Class B (Sweden) 41,977 558,457 Construction and engineering (1.1%) Daelim Industrial Co., Ltd. (South Korea) 3,748 338,294 Jaypee Infratech, Ltd. (India) (NON) 201,535 50,541 Veidekke ASA (Norway) 27,730 215,817 Construction materials (1.0%) Holcim, Ltd. (Switzerland) 7,682 571,680 Consumer finance (0.7%) Credit Saison Co., Ltd. (Japan) 15,700 424,704 Diversified financial services (0.8%) ING Groep NV (Netherlands) (NON) 42,464 479,744 Diversified telecommunication services (2.0%) BT Group PLC (United Kingdom) 55,975 310,276 TDC A/S (Denmark) 25,856 218,785 Ziggo NV (Netherlands) 15,245 617,489 Electrical equipment (2.0%) Schneider Electric SA (France) 13,052 1,103,764 Electronic equipment, instruments, and components (0.9%) Hitachi, Ltd. (Japan) 70,000 460,756 Hon Hai Precision Industry Co., Ltd. (Taiwan) (NON) 11,100 28,494 Energy equipment and services (1.1%) Ezion Holdings, Ltd. (Singapore) 234,000 410,346 Halliburton Co. 4,300 207,045 Food and staples retail (0.8%) Magnit OJSC (Russia) 1,674 424,140 Food products (3.4%) Ajinomoto Co., Inc. (Japan) 16,000 209,980 Associated British Foods PLC (United Kingdom) 17,807 540,809 Kerry Group PLC Class A (Ireland) 8,372 509,163 Nestle SA (Switzerland) 9,485 663,378 Gas utilities (0.8%) Tokyo Gas Co., Ltd. (Japan) 79,000 432,392 Health-care equipment and supplies (1.3%) Covidien PLC 6,248 380,753 Sartorius AG (Preference) (Germany) 2,923 326,474 Hotels, restaurants, and leisure (3.9%) Alsea SAB de CV (Mexico) 39,200 109,698 Compass Group PLC (United Kingdom) 84,243 1,159,239 Sands China, Ltd. (Hong Kong) 56,800 351,160 Thomas Cook Group PLC (United Kingdom) (NON) 156,609 388,922 TUI Travel PLC (United Kingdom) 28,891 171,979 Household durables (1.4%) Coway Co., Ltd. (South Korea) 6,906 382,355 Persimmon PLC (United Kingdom) 22,219 390,638 Household products (0.9%) Henkel AG & Co. KGaA (Preference) (Germany) 5,128 528,423 Industrial conglomerates (1.0%) Siemens AG (Germany) 4,717 568,327 Insurance (4.7%) AIA Group, Ltd. (Hong Kong) 152,800 718,106 American International Group, Inc. 5,900 286,917 China Pacific Insurance (Group) Co., Ltd. (China) 88,800 318,292 Prudential PLC (United Kingdom) 49,657 925,286 Tokio Marine Holdings, Inc. (Japan) 12,300 401,053 Internet and catalog retail (0.3%) Bigfoot GmbH (acquired 8/2/13, cost $65,942) (Private) (Brazil) (F) (RES) (NON) 3 50,368 Zalando GmbH (acquired 9/30/13, cost $134,516) (Private) (Germany) (F) (RES) (NON) 3 114,342 Internet software and services (1.9%) Tencent Holdings, Ltd. (China) 11,200 587,444 Yandex NV Class A (Russia) (NON) 13,421 488,793 IT Services (1.0%) InterXion Holding NV (Netherlands) (NON) 15,000 333,600 Visa, Inc. Class A 1,100 210,210 Machinery (1.6%) FANUC Corp. (Japan) 5,600 923,506 Media (3.8%) Atresmedia Corporacion de Medios de Comunicacion S.A. (Spain) (S) 30,062 386,766 Global Mediacom Tbk PT (Indonesia) 3,989,500 664,917 Pearson PLC (United Kingdom) 7,293 148,410 Sun TV Network, Ltd. (India) 12,753 80,097 WPP PLC (United Kingdom) 41,628 855,873 Metals and mining (1.1%) Glencore Xstrata PLC (United Kingdom) 83,888 457,260 Goldcorp, Inc. (Canada) 6,286 163,550 Multi-utilities (1.0%) Centrica PLC (United Kingdom) 49,533 296,459 Veolia Environnement (France) 14,481 247,332 Multiline retail (0.4%) Matahari Department Store Tbk PT (Indonesia) (NON) 261,500 237,111 Oil, gas, and consumable fuels (3.2%) BG Group PLC (United Kingdom) 26,780 511,796 Cameco Corp. (Canada) 10,900 196,963 Origin Energy, Ltd. (Australia) 25,577 336,437 Royal Dutch Shell PLC Class A (United Kingdom) 10,665 352,218 Suncor Energy, Inc. (Canada) 11,000 393,311 Personal products (0.7%) L'Oreal SA (France) 2,325 399,306 Pharmaceuticals (7.3%) Astellas Pharma, Inc. (Japan) 17,100 869,831 AstraZeneca PLC (United Kingdom) 10,872 565,950 GlaxoSmithKline PLC (United Kingdom) 18,779 473,501 Merck KGaA (Germany) 2,234 348,619 Sanofi (France) 10,313 1,045,977 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) 230,500 401,211 Shire PLC (United Kingdom) 9,520 381,908 Real estate management and development (1.0%) BR Malls Participacoes SA (Brazil) 25,900 234,891 Mitsubishi Estate Co., Ltd. (Japan) 11,000 324,086 Road and rail (0.4%) Hitachi Transport System, Ltd. (Japan) 16,400 227,910 Semiconductors and semiconductor equipment (2.0%) ASML Holding NV ADR (Netherlands) 1,922 189,817 Hermes Microvision, Inc. (Taiwan) 4,000 116,346 Lam Research Corp. (NON) 7,900 404,401 SK Hynix, Inc. (South Korea) (NON) 13,830 389,287 Software (0.7%) SAP AG (Germany) 5,542 409,888 Specialty retail (1.7%) Jin Co., Ltd. (Japan) 4,600 172,684 Kingfisher PLC (United Kingdom) 65,644 410,100 Sports Direct International PLC (United Kingdom) (NON) 34,308 392,954 Textiles, apparel, and luxury goods (2.9%) Compagnie Financiere Richemont SA (Switzerland) 9,323 934,001 Luxottica Group SpA (Italy) 7,743 411,882 Prada SpA (Italy) 28,200 273,241 Thrifts and mortgage finance (0.5%) Housing Development Finance Corp., Ltd. (HDFC) (India) 20,690 252,573 Tobacco (3.7%) British American Tobacco (BAT) PLC (United Kingdom) 18,503 981,460 Japan Tobacco, Inc. (Japan) 30,200 1,084,552 Trading companies and distributors (1.8%) Mitsubishi Corp. (Japan) 15,900 321,251 Rexel SA (France) 8,934 227,224 Wolseley PLC (United Kingdom) 8,423 435,943 Transportation infrastructure (0.3%) Beijing Capital International Airport Co., Ltd. (China) 254,000 166,366 Water utilities (0.8%) Beijing Enterprises Water Group, Ltd. (China) 1,076,000 448,108 Wireless telecommunication services (1.1%) SoftBank Corp. (Japan) 5,600 386,836 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 36,422 214,560 Total common stocks (cost $43,568,140) PREFERRED STOCKS (0.9%) (a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 606 $493,969 Total preferred stocks (cost $414,995) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Notes 0.875s, December 31, 2016 (i) $115,000 $115,614 Total U.S. treasury Obligations (cost $115,614) SHORT-TERM INVESTMENTS (3.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 847,483 $847,483 SSgA Prime Money Market Fund 0.02% (P) 470,000 470,000 Putnam Short Term Investment Fund 0.06% (AFF) 383,511 383,511 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.12%, July 24, 2014 (SEGSF) $113,000 112,942 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 19,000 18,994 U.S. Treasury Bills with an effective yield of 0.10%, April 3, 2014 (SEGSF) 90,000 89,985 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 30,000 29,998 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 (SEGSF) 39,000 38,999 Total short-term investments (cost $1,991,798) TOTAL INVESTMENTS Total investments (cost $46,090,547) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $65,957,063) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 10/18/13 $900,234 $889,836 $(10,398) British Pound Buy 12/18/13 868,861 835,041 33,820 Canadian Dollar Buy 10/18/13 14,168 14,160 8 Canadian Dollar Sell 10/18/13 14,168 13,867 (301) Euro Buy 12/18/13 3,280,239 3,193,728 86,511 Barclays Bank PLC Australian Dollar Buy 10/18/13 127,859 125,882 1,977 British Pound Sell 12/18/13 1,658,440 1,593,689 (64,751) Canadian Dollar Buy 10/18/13 201,460 201,345 115 Canadian Dollar Sell 10/18/13 201,460 197,254 (4,206) Euro Sell 12/18/13 334,221 325,381 (8,840) Hong Kong Dollar Buy 11/20/13 754,833 755,079 (246) Japanese Yen Sell 11/20/13 1,460,225 1,445,531 (14,694) Norwegian Krone Sell 12/18/13 111,948 110,668 (1,280) Singapore Dollar Buy 11/20/13 310,253 304,930 5,323 Swiss Franc Sell 12/18/13 642,648 620,113 (22,535) Citibank, N.A. Australian Dollar Buy 10/18/13 220,865 217,464 3,401 British Pound Buy 12/18/13 1,764,257 1,695,245 69,012 Canadian Dollar Sell 10/18/13 583,419 572,516 (10,903) Danish Krone Buy 12/18/13 782,309 761,968 20,341 Euro Sell 12/18/13 3,318,261 3,236,499 (81,762) Japanese Yen Buy 11/20/13 1,132,222 1,130,063 2,159 Japanese Yen Sell 11/20/13 1,132,222 1,120,264 (11,958) Credit Suisse International Australian Dollar Buy 10/18/13 211,266 208,006 3,260 British Pound Sell 12/18/13 2,512,578 2,414,480 (98,098) Canadian Dollar Sell 10/18/13 820,105 802,964 (17,141) Euro Sell 12/18/13 2,183,804 2,126,200 (57,604) Japanese Yen Buy 11/20/13 1,733,481 1,719,624 13,857 Swiss Franc Sell 12/18/13 226,498 220,480 (6,018) Deutsche Bank AG Australian Dollar Buy 10/18/13 479,193 471,820 7,373 Canadian Dollar Buy 10/18/13 760,036 747,078 12,958 Euro Buy 12/18/13 1,028,102 1,000,983 27,119 Swedish Krona Buy 12/18/13 132,664 128,680 3,984 Goldman Sachs International Euro Sell 12/18/13 1,439,857 1,401,952 (37,905) Japanese Yen Sell 11/20/13 573,016 566,942 (6,074) HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 1,640,645 1,615,435 25,210 British Pound Buy 12/18/13 1,679,636 1,614,007 65,629 Euro Buy 12/18/13 1,021,878 994,734 27,144 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 1,659,004 1,633,243 25,761 British Pound Buy 12/18/13 1,835,934 1,774,035 61,899 Canadian Dollar Buy 10/18/13 221,257 216,634 4,623 Canadian Dollar Sell 10/18/13 221,257 221,136 (121) Euro Sell 12/18/13 4,616,717 4,513,937 (102,780) Japanese Yen Buy 11/20/13 638,798 633,051 5,747 Norwegian Krone Buy 12/18/13 995,325 986,344 8,981 Singapore Dollar Buy 11/20/13 113,595 111,645 1,950 Swedish Krona Buy 12/18/13 858,378 836,013 22,365 Swiss Franc Buy 12/18/13 1,725,790 1,669,503 56,287 State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 1,097,895 1,080,765 17,130 Canadian Dollar Buy 10/18/13 623,885 610,762 13,123 Canadian Dollar Sell 10/18/13 623,885 620,337 (3,548) Euro Buy 12/18/13 256,687 249,877 6,810 Israeli Shekel Buy 10/18/13 230,211 222,719 7,492 Japanese Yen Buy 11/20/13 219,251 216,894 2,357 Japanese Yen Sell 11/20/13 219,251 219,627 376 Norwegian Krone Sell 12/18/13 557,168 551,059 (6,109) UBS AG Australian Dollar Sell 10/18/13 874,234 860,613 (13,621) British Pound Sell 12/18/13 2,132,512 2,049,215 (83,297) Canadian Dollar Buy 10/18/13 1,018,266 996,837 21,429 Euro Buy 12/18/13 1,775,702 1,729,558 46,144 Norwegian Krone Sell 12/18/13 797,497 788,644 (8,853) Swedish Krona Buy 12/18/13 164,521 159,594 4,927 Swiss Franc Buy 12/18/13 901,899 870,090 31,809 WestPac Banking Corp. Australian Dollar Sell 10/18/13 1,696,094 1,669,977 (26,117) British Pound Sell 12/18/13 1,379,499 1,325,496 (54,003) Canadian Dollar Sell 10/18/13 48,909 40,859 (8,050) Euro Buy 12/18/13 3,648,829 3,552,309 96,520 Japanese Yen Buy 11/20/13 156,968 152,382 4,586 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NPR Nil Paid Rights NVDR Non-voting Depository Receipt OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $56,113,833. (b) The aggregate identified cost on a tax basis is $46,431,963, resulting in gross unrealized appreciation and depreciation of $10,863,142 and $725,937, respectively, or net unrealized appreciation of $10,137,205. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $164,710, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $579,356 $1,195,370 $1,774,726 $94 $— Putnam Short Term Investment Fund * — 8,625,130 8,241,619 121 383,511 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $822,659. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $847,483, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 1,400 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $320,875 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 23.0% Japan 17.0 France 9.5 United States 7.7 Germany 6.3 Switzerland 5.2 Netherlands 3.6 China 3.5 South Korea 2.9 Italy 2.3 Russia 2.2 Hong Kong 1.9 Sweden 1.8 Indonesia 1.6 Belgium 1.4 Canada 1.4 Mexico 1.3 Spain 1.1 India 1.0 Ireland 0.9 Norway 0.9 Singapore 0.7 Australia 0.6 Brazil 0.5 Other 1.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $326,032 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $109,949. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $11,215,156 $— $164,710 Consumer staples 7,799,690 — — Energy 2,408,116 — — Financials 9,658,997 — — Health care 5,546,800 — — Industrials 7,508,784 — — Information technology 4,177,493 — — Materials 2,315,690 — — Telecommunication services 1,747,946 — — Utilities 1,424,291 — — Total common stocks — Preferred stocks 493,969 — — U.S. treasury obligations — 115,614 — Short-term investments 853,511 1,138,401 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $88,304 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $849,517 $761,213 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $71,000,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Note 9: Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $ $
